DETAILED ACTION
	In Reply filed on 16 February 2021, claims 1-4 and 6-16 are pending.  Claim 1 is currently amended. Claim 5 was previously cancelled. No claim is newly added. Claims 1-4 and 6-16 are considered in the current Office action. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoe et al. (JP 2014118426, hereinafter Yokoe) in view of Parekh (US 5,922,265) Benighaus et al. (US 20170166713 A1, hereinafter Benighaus).  
Regarding claim 1, Yokoe teaches a method for producing a carbon fiber composite material using pressure-press molding (abstract). The carbon fiber composite material includes 1) carbon fibers, 2) polyamide, 3) copper compound, and 4) potassium halide (¶ [0007], ¶ [0019]), and the copper compound content is preferably in the range Yokoe also teaches the copper compound content is preferably in the range of 0.005 to 0.5 % by weight, and when a halide salt such as a potassium iodide is used at the same time, the content of potassium iodide is preferably 0.015 to 1.5 % by weight (¶ [0019]). Here, a mass ratio of potassium halide/copper compound would be 0.03 (= 0.015/0.5) or more and 30 (= 1.5/0.005) or less. Therefore, the disclosed mass ratio of potassium halide/copper compound (0.03 - 30) overlaps between 0.1 and 1.0 with the recited range of claim 1 (0.1 - 1.0). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). 
Yokoe further teaches that the method for producing a carbon fiber composite material is preferable to perform preheating to a temperature not lower than the melting point of the thermoplastic resin before the pressure press molding or to perform cold pressing in which the mold temperature in the pressure press molding is equal to or lower than the preheating temperature (abstract). A random mat at the time of press molding is preferably preheated in advance, and the temperature of the random mat at that time is preferably a temperature not lower than the melting point of the thermoplastic resin, and the specific temperature is preferably in the range of 220 °C to preheated until the surface temperature of the material reached 280 °C, and when cold press molding was performed (i.e., pressing the heated composite material), a molded body made of a composite material in which fibers were uniformly distributed was obtained (¶ [0044]). Thus, the preheating temperature 280 °C of Yokoe anticipates the recited temperature range of 275 °C - 330 °C.
However, although it would be obvious that the total heating would take at least some time to reach the surface temperature of the material reached 280 °C depending on several factors such as volume/mass of the composite material and heating capacity of a heat source, Yokoe does not specifically teach that (1) the heating of the composite material was performed for 5 to 20 minutes. Yokoe also does not specifically teach that (2) the resin composition includes a black pigment ultraviolet absorber.
Parekh teaches a method of forming a molded article using low pressure molding (abstract, column 1 lines 5-7). The material 66 (molten resin including polymer and an organic filler) is heated sufficiently to attain a low enough viscosity to allow spreading of the melt into a second half mold under minimum press pressure, and the precise melt conditions and temperatures are dependent upon the contours of the mold and the rheology of the material (column 3, lines 3-15). 
Therefore, the melt conditions (e.g., heating time) and temperatures of the molten resin are result-effective variables (i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (MPEP 2143.05 (II)(B)). For 
Furthermore, through routine optimization and experiment, it would be obvious to one of ordinary skill in the art that the time of heating of the composite material at 280 °C until the surface temperature of the material reached 280 °C could be 5 to 20 minutes or overlap the range of 5 to 20 minutes, in order to sufficiently heat the composite material enough to attain low viscosity to allow spreading of the melt (Parekh: column 3, lines 3-15) and to obtain the composite material article in which fibers were uniformly distributed (Yokoe: ¶ [0044]).
However, Yokoe in view of Parekh still does not specifically teach that (2) the resin composition includes a black pigment ultraviolet absorber.
Benighaus teaches compositions based on long-fiber reinforced polyamides, a method of producing these compositions, articles of manufacture that are obtainable from long-fiber reinforcements impregnated with a thermoplastic polyamide melt including at least one thermal stabilizer in order to minimize emissions from the processing of a polyamide melt (abstract, ¶ [0017]). The composition comprises a) 15 to 89.79 wt % of polyamide, b) 0.01 to 2 wt % of copper (I) iodide, c) 0.05 to 3 wt % of N,N′-ethylenebisstearamide, d) 10.1 to 80 wt % of the long fiber reinforcement, and e) 0.01 to 5 wt% of additional components comprising carbon black and talc, wherein the sum total of all weight percentages is always 100 wt % (claims 18 and 19). As one Benighaus does not explicitly disclose that the carbon black is used for ultraviolet absorber, Applicant used the carbon black as an ultraviolet absorber (instant Specification: ¶ [0033]), and the intrinsic property of the carbon black does not change.
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the composition of the thermoplastic polyamide melt of modified Yokoe to include carbon black as taught by Benighaus in order to minimize emissions from the processing of a polyamide melt (¶ [0017], ¶ [0179]).  
Regarding claim 2, Yokoe teaches the copper compound content is preferably in the range of 0.005 to 0.5 % by weight, and when a halide salt such as a potassium iodide is used at the same time, the content of potassium iodide is preferably 0.015 to 1.5 % by weight (¶ [0019]). Here, a mass ratio of potassium halide/copper compound would be more than 0.03 (= 0.015/0.5) and 30 (= 1.5/0.005) or less. Therefore, the disclosed mass ratio of potassium halide/copper compound (0.03 - 30) overlaps between 0.2 and 1 with the recited range of claim 2 (0.2 - 1). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). 
Regarding claim 3, Yokoe teaches the copper compound and the potassium halide compound are copper iodide and potassium iodide, respectively (¶ [0019]). 
Regarding claim 4, Yokoe teaches that the manufacturing method uses a cold press molding wherein the preheating temperature of molds is lower than the melting temperature of resin (¶ [0027]). 
Regarding claim 6, Yokoe in view of Parekh and Benighaus teaches all the claimed limitations but is silent that a ratio of a number average molecular weight of the polyamide resin present in a surface layer region of the molded article to a number average molecular weight of the polyamide resin present in a central region thereof is more than 0.4 and less than 1.0, wherein the surface layer region is a region of less than 50 µm from the surface of the molded article, and the central region is a region of less than 50 µm toward the surface from a central cross-section of the molded article. In this case, the method of modified Yokoe is an identical process as recited in claim 1. Therefore, a prima facie case of anticipation or obviousness is established to the claimed property (i.e., a ratio of average molecular weight of polyamide) by modified Yokoe. See MPEP 2112.01 I. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). 
Regarding claim 7, Yokoe in view of Parekh and Benighaus teaches all the claimed limitations but is silent that the number of average molecular weight of the modified Yokoe is an identical process as recited in claim 1, and the ratio of an average number of molecular weight of the polyamide in a surface layer to the one in a central region is anticipated as recited in claim 6. Therefore, a prima facie case of anticipation or obviousness is established to the claimed property (i.e., the number average molecular weight of the polyamide in the surface layer) by modified Yokoe. See MPEP 2112.01 I. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). 
 Regarding claim 8, Yokoe teaches that the composite material contains the copper compound and the potassium halide compound (¶ [0019]). Therefore, it is intrinsic that the copper compound and potassium halide are present throughout the layer regions of the molded article including the surface layer region. 
Regarding claim 9, Yokoe teaches that the carbon fiber composite material includes the carbon fibers that are discontinuous and having a length of 2 to 100 mm (abstract, ¶ [0007]). Although Yokoe does not explicitly disclose that the length of the carbon fibers is based on a number average fiber length or a weight average fiber length, it would be obvious to one of ordinary skill in the art that the length of the carbon Yokoe anticipates the recited length in claim 9 (1 to 100 mm), or in the alternative, when the disclosed length is based on the number average, it does at least overlap the recited length. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). 
Regarding claims 10-13, Yokoe in view of Parekh and Benighaus teaches that the composition comprises a) 15 to 89.79 wt % of polyamide, b) 0.01 to 2 wt % of copper(I) iodide, c) 0.05 to 3 wt % of N,N′-ethylenebisstearamide, d) 10.1 to 80 wt % of the long fiber reinforcement, and e) 0.01 to 5 wt% of additional components comprising carbon black and talc, wherein the sum total of all weight percentages is always 100 wt % (Benighaus: claims 18 and 19). As one embodiment of the composition of polyamide melt, 99.25 wt % of polyamide and 0.25 wt % of carbon black is added (Benighaus: Table 1, Example 1 and 2), and very minimal emission were observed in this composition (¶ [0179]). Thus, the recited amounts of the black pigment in claims 10-13 overlap the disclosed amount of 0.25 wt % (Table 1) or at least partially 0.01 to 5 wt % (claims 18 and 19). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). Therefore, modified Yokoe teaches all the 
Regarding claims 14-16, Yokoe teaches all the claimed limitations including that the copper compound content is preferably in the range of 0.005 % by weight to 0.5 % by weight (¶ [0019]). Thus, the recited contents in claims 14-16 overlap the disclosed amount of 0.005 – 0.5 wt %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elia (US 20120108126 A1) teaches a method of making a composite structure prepared by matrix resin composition comprising polyamide and glass fibers, and a molded structure was obtained by heating to 320 °C for at least 6 minutes and further pressing of the matrix resin composition (¶ [0114]).
Zhaolin (CN 106995619 A) teaches a preparation method of polymer-based composite material molded article, and the method includes a specific heating condition (at 300-400 °C for 10-120 minutes) of the composite material (¶ [0029]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744